DETAILED ACTION
	Claims 1-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, drawn to intravascular filter device, classified in A61F 2/2439.
II. Claim 13-21, drawn to a method of protecting the cerebral vasculature, classified in A61F 2002/016.
III. Claim 22-26, drawn to a method of cerebral protection during a procedure on the heart of a patient, classified in A61F 2/013.
The inventions are independent or distinct, each from the other because:
Inventions group I and group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as a filter with only a single set of pore sizes.
Inventions group I and group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the process as claimed can be practiced with another materially different product such as a filter with only a single set of pore sizes.
Inventions group II are directed to related group III. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in group II is for a procedure in partially in an aorta, where as, in group III the invention requires advancement of a guidewire across an aortic arch which comprises structures not found in group II.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Gerard von Hoffman on February, 23, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13-26 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: 
Col. 51, line 2 states “delivery sheath 56”, however the is noted as delivery sheath 10 or delivery catheter 56, respectively, in the rest of the specification.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 10, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not see Galdonik U.S. Patent 7,879,062).
The term “about” in claim 1-4, 6-9, 13, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is used to describe a range dimensions and percentages in the claims but do not give a range or acceptable variance for the term “about”. As such, it is unclear whether there is an acceptable standard deviation to the following dimension or percentage in each case. For the examination purposes examiner has interpreted, the term “about”, to mean a standard deviation of plus or minus 10%, see Chouinard (U.S. Publication No US/2018/0147041, col. 32).
The term “at least” in claim 1, 5, 8, and 9 is a relative term which renders the claim indefinite. The term “at least” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “at least” is used to describe a range of percentages in the claims but do not give an upper value for the range. As such, it is unclear what the upper end of the percent of pores on surface area will be. For the examination purposes examiner has interpreted, the term “at least”, to mean any value greater than that specified as the upper limit of the range (e.g. Claim 8, would have a range of 35-100%)
Claim 10 recites the limitation "the tubular body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 17/487,645 (reference application). The claims at issue are identical and they are not patentably distinct from each other because.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haldis (Pub. No. WO/2019/183569).
Regarding claim 1 as interpreted above, Haldis discloses an intravascular filter for blocking passage of selected sizes of debris, comprising: 
a self expandable tubular wire frame (second woven stent, 175), having a proximal end (first end, 176), a distal (second end, 177) and a tubular sidewall (Stent is self-expanding and has a proximal end, distal end, and side wall, Haldis, col. 48-54, 64-66 and fig. 7-11); 
a porous membrane (first woven stent, 105) carried by the sidewall, carried by the sidewall, the membrane having a distribution of pore sizes (The plurality of openings 141 of the flow window 140 may be defined in a second portion 145 of the first woven stent 105 arranged at the first end 106 of the first woven stent 105, Haldis, col. 55 and fig. 2, 4, and 7, and the first woven stent 105 is seen attached to sidewall of second woven stent 175, Haldis, col. 53, 64-66 and fig. 11);
wherein a first group of pores (first portion, 115) has pores with a maximum dimension of no more than about 25 microns and a second group of pores (second portion, 150) has pores with a maximum dimension of at least about 50 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55), 
and the prevalence of pores in the first group (first portion, 115) is at least three times the prevalence of pores in the second group (second portion, 150) (fig. 2, 4, and 7 discloses the pores on first portion 115 as being at least 3 times as prevalent as the second portion 150).
Regarding claim 2 as interpreted above, Haldis discloses an intravascular filter as in Claim 1, wherein the second group of pores (second portion, 150) will block particles greater than about 120 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 3 as interpreted above, Haldis discloses an intravascular filter as in Claim 2, wherein the second group of pores (second portion, 150) will block particles greater than about 100 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 4 as interpreted above, Haldis discloses an intravascular filter as in Claim 2, wherein the second group of pores (second portion, 150) will block particles greater than about 80 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 5 as interpreted above, Haldis discloses an intravascular filter as in Claim 1, wherein the prevalence of pores in the first group (first portion, 115) is at least four times the prevalence of pores in the second group (second portion, 150) (fig. 2, 4, and 7 discloses the pores on first portion 115 as being at least 3 times as prevalent as the second portion 150).
Regarding claim 8 as interpreted above, Haldis discloses an intravascular filter as in Claim 1 wherein the sum of the area of all of the pores is at least about 30% of the surface area of the membrane (Porosity may range from 5 to 95 percent of the surface area of the first woven stent 105 depending on the deployment configuration, Haldis, col. 44).
Regarding claim 9 as interpreted above, Haldis discloses an intravascular filter as in Claim 1 wherein the sum of the area of all of the pores is at least about 35% of the surface area of the membrane (Porosity may range from 5 to 95 percent of the surface area of the first woven stent 105 depending on the deployment configuration, Haldis, col. 44).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Russell (Pub No US/2013/0178891).
Regarding claim 10, Russell discloses an embolic protection system, comprising: a self expandable frame (stent-like support structure 160) having a proximal end and a distal end (Russel, col. 50, 51, fig. 1A and 1C); a filter membrane (porous mesh material 111) supported by the tubular body (stent-like support structure 160); a leading frame segment (interventional element 145) extending distally beyond the filter membrane (porous mesh material 111) (Russell, col. 46, 55, 64, fig. 1A, 1C, 1D and 1E); and a transition between the frame and a control wire (conical guiding structure 185, 360) extending proximally from the transition (Russell, col. 52, 58, 65, 67, and 78, fig. 1A, 1D, 1E, 2B, 2C, 2D, 3A, and 3D); wherein the transition comprises a first set of wires extending proximally from the frame to a first set of welds, and a second, smaller set of wires extending proximally from the welds, and the welds are axially displaced from each other (Fig. 1A, 1D, 1E, 2B, 2C, 2D, 3A, and 3D show the control wires extending from the frame with a smaller set of wires extending in the proximal direction, Russell, col. 52, 58, 65, 67, and 78).
Regarding claim 11, Russell discloses an embolic protection system as in claim 10, further comprising a tubular delivery catheter (catheter 100), and the frame (stent-like support structure 160) is carried in a reduced cross-sectional configuration within the delivery catheter (catheter 100 may be delivered with the embolic protection element 110 in the undeployed or collapsed configuration over a guide-wire disposed within the central lumen 165, Russell, col. 52, 54, 58, 59).  
Regarding claim 12, Russell discloses an embolic protection access system as in Claim 11, wherein the delivery catheter has an outer diameter of less than 14 F (In some embodiments, the overall tracking profile of the catheter 100 may be as small as 8 to 9 French or even smaller, Russell, col. 55).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldis (Pub No WO/2019/183569).
Regarding claim 1 as interpreted above, Haldis, teaches an intravascular filter for blocking passage of selected sizes of debris, comprising: 
a self expandable tubular wire frame (woven stent, 205), having a proximal end, a distal and a tubular sidewall (sidewall, 207) (Stent is self-expanding & stent has a proximal end, distal end, and side wall, Haldis, col. 46 & 55 and fig. 7, col. 35 & 46, respectively); 
a porous membrane (filter, 210) carried by the sidewall (filter 210 removably coupled to an internal surface 206 of sidewall 207 of the woven stent 205 (Haldis, col. 55).  
Assuming arguendo that Haldis fails to disclose the membrane (filter, 210) having a distribution of pore sizes.
However, Haldis does teaches a porous membrane (first woven stent 105) carried by the sidewall, the membrane having a distribution of pore sizes (The plurality of openings 141 of the flow window 140 may be defined in a second portion 145 of the first woven stent 105 arranged at the first end 106 of the first woven stent 105, Haldis, col. 55 and fig. 2, 4, and 7); 
wherein a first group of pores (first portion, 115) has pores with a maximum dimension of no more than about 25 microns and a second group of pores (second portion, 150) has pores with a maximum dimension of at least about 50 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55), 
and the prevalence of pores in the first group is at least three times the prevalence of pores in the second group (Haldis, fig. 2, 4, and 7 discloses the pores on first portion 115 as being at least 3 times as prevalent as the second portion 150).
Haldis is considered to be analogous to the claimed invention because they are in the same field of embolic protection devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldis to extend the filter to the second portion 150 of the first woven stent 105, in-leu of the second woven stent 175 and incorporate the filter with a larger pore size adapted for the coronary arteries (Haldis, col. 42, 44, 45, 48-54, 64, 65, 67). Likewise, the ratio of pore sizes disclosed in Haldis would be incorporated into the filter as well (The plurality of openings 141 of the flow window 140 may be defined in a second portion 145 of the first woven stent 105 arranged at the first end 106 of the first woven stent 105., Haldis, col. 55 and fig. 2, 4, and 7). Including a larger pore size on this portion of the filter would minimize any interruption of blood flow to the coronary arteries 113 (Haldis, col. 45). 
Regarding claim 2 as interpreted above, Haldis teaches an intravascular filter as in Claim 1, wherein the second group of pores (second portion, 150) will block particles greater than about 120 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 3 as interpreted above, Haldis teaches an intravascular filter as in Claim 2, wherein the second group of pores (second portion, 150) will block particles greater than about 100 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 4 as interpreted above, Haldis teaches an intravascular filter as in Claim 2, wherein the second group of pores (second portion, 150) will block particles greater than about 80 microns (filter 210 may have a pick density ranging from 0.001 mm to 1.0 mm, Haldis, col. 55).
Regarding claim 5 as interpreted above, Haldis teaches an intravascular filter as in Claim 1, wherein the prevalence of pores in the first group (first portion, 115) is at least four times the prevalence of pores in the second group (second portion, 150) (fig. 2, 4, and 7 discloses the pores on first portion 115 as being at least 3 times as prevalent as the second portion 150).
Regarding claim 8 as interpreted above, Haldis teaches an intravascular filter as in Claim 1 wherein the sum of the area of all of the pores is at least about 30% of the surface area of the membrane (Porosity may range from 5 to 95 percent of the surface area of the first woven stent 105 depending on the deployment configuration, Haldis, col. 44).
Regarding claim 9 as interpreted above, Haldis teaches an intravascular filter as in Claim 1 wherein the sum of the area of all of the pores is at least about 35% of the surface area of the membrane (Porosity may range from 5 to 95 percent of the surface area of the first woven stent 105 depending on the deployment configuration, Haldis, col. 44).

Claim 1-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldis ‘569 (International Publication No WO/2019/183569), in view of Clubb (Pub No US/2004/0153117).
Regarding claim 2 as interpreted above, Clubb teaches an intravascular filter (filter) as in Claim 1, wherein the second group of pores (pore size) will block particles greater than about 120 microns (Clubb, col. 48 and abstract).
Regarding claim 3 as interpreted above, Haldis discloses an intravascular filter (filter) as in Claim 2, wherein the second group of pores (pore size) will block particles greater than about 100 microns (Clubb, col. 56 and abstract).
Regarding claim 4 as interpreted above, Haldis discloses an intravascular filter as in Claim 2, wherein the second group of pores (second portion, 150) will block particles greater than about 80 microns (Clubb, col. 36 and abstract).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldis ‘569 (International Publication No WO/2019/183569), in view of Gertner (Publ No US/2006/0015138).
Regarding claim 6, Haldis teaches the device of claim 1, as shown above.
However, Haldis fails to disclose that the pressure drop across the filter is less than about 10 mm Hg at physiologic flow rates. 
Gertner teaches an intravascular filter as in Claim 1, wherein a pressure drop across the filter is less than about 10 mm Hg at physiologic flow rates (the pressure drop across the filter is less than 5 mm HG when the pressure in the first flow path, Gertner, col. 151).
Haldis and Gertner are both considered to be analogous to the claimed invention because they are in the same field of embolic protection devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldis to incorporate to incorporate the teachings of Gertner. The motivation for the modification would have been to include a filter that can maintain pressure and blood flow to the brain and reduce pressure on sensitive organs (or example, an aneurysm, or to close a structural defect in an organ such as the wall of the heart, Gertner, col.  76 and 11). 
Regarding claim 7, an intravascular filter as in Claim 1, wherein a pressure drop across the filter is less than about 5 mm Hg at physiologic flow rates (the pressure drop across the filter is less than 5 mm HG when the pressure in the first flow path, Gertner, col. 151).
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haldis ‘569 (International Publication No WO/2019/183569), in view of Chouinard (Publ No US/2018/0147041).
Regarding claim 1, as interpreted above, Haldis, in view of Chouinard, teaches an intravascular filter for blocking passage of selected sizes of debris, comprising: 
a self expandable tubular wire frame (first woven stent, 105), having a proximal end, a distal and a tubular sidewall (sidewall, 165) (Stent is self-expanding & stent has a proximal end, distal end, and side wall, Haldis, col. 46 & fig. 7, col. 35 & 46, respectively); 
a porous membrane (filter, 210) carried by the sidewall (filter 210 removably coupled to an internal surface 206 of sidewall 207 of the woven stent 205 (Haldis, col. 55).  
Assuming arguendo that Haldis fails to teach the membrane (filter, 210) having a distribution of pore sizes.
 However, Chouinard teaches the membrane (filter) having a distribution of pore sizes (Chouinard, col. 68 and 72); wherein a first group of pores (pore diameter) has pores with a maximum dimension of no more than about 25 microns and a second group of pores (pore diameter) has pores with a maximum dimension of at least about 50 microns (The pore diameter is from about 0.001, 0.01, 0.1, 1, 0.25, 0.5, 0.75, 1, 3, 5, 7, 9, or 10 μm to from about 0.5, 0.75, 1, 3, 5, 7, 9, 10, 15, 20, 30, 50, or 100 μm, Chouinard, col. 72 & filter is coupled to self-expanding scaffold, col. 77 and abstract),
and the prevalence of pores in the first group is at least three times the prevalence of pores in the second group (the filter material may be composed of two or more different materials, each of which can have distinct filter capacity and/or coupling characteristics. The filters of the present disclosure may possess a uniform or asymmetrical pore distribution and/or pore-size diameter, Chouinard, col. 72 & Haldis, Fig. 2, 4, and 7 discloses the pores on first portion 115 as being at least 3 times as prevalent as the second portion 150).
Haldis and Chouinard are both considered to be analogous to the claimed invention because they are in the same field of embolic protection devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haldis to incorporate the filter with a larger pore size adapted for the coronary arteries (Haldis, col. 42, 44, 45, 48-54, 64, 65, 67). Likewise, the ratio of pore sizes disclosed in Haldis would be incorporated into the filter as well (The plurality of openings 141 of the flow window 140 may be defined in a second portion 145 of the first woven stent 105 arranged at the first end 106 of the first woven stent 105., Haldis, col. 55 and fig. 2, 4, and 7). Including a larger pore size on this portion of the filter would minimize any interruption of blood flow to the coronary arteries 113 (Haldis, col. 45). Taken together, the foregoing attributes permit a functionally adaptable filter-scaffold structure that confers a surgeon with the ability to specifically select a “personalized” or procedure-specific device for functional efficacy and minimizing back-flow pressure, which is a vital aspect of embolic protection, in area which larger blood volumes and/or pressures are commonly found (Chouinard, vol. 68-69).
Regarding claim 2 as interpreted above, Chouinard in view of Haldis teaches, an intravascular filter as in Claim 1, wherein the second group of pores will block particles greater than about 120 microns (The pore diameter of the perforations, in illustrative embodiments, may also range from about 0.001, 0.01, 0.1, 1, 0.25, 0.5, 0.75, 1, 3, 5, 7, 9, 10, 15, 20, 30, 50, 100, 300, or 500 μm to about 0.5, 0.75, 1, 3, 5, 7, 9, 10, 15, 20, 30, 50, 100, 500, or 900 μm., Chouinard, col. 72),.
Regarding claim 3 as interpreted above, Chouinard in view of Haldis teaches, an intravascular filter as in Claim 2, wherein the second group of pores will block particles greater than about 100 microns (The pore diameter is from about 0.001, 0.01, 0.1, 1, 0.25, 0.5, 0.75, 1, 3, 5, 7, 9, or 10 μm to from about 0.5, 0.75, 1, 3, 5, 7, 9, 10, 15, 20, 30, 50, or 100 μm, Chouinard, col. 72).
Regarding claim 4 as interpreted above, Chouinard in view of Haldis teaches, an intravascular filter as in Claim 3, wherein the second group of pores will block particles greater than about 80 microns (The pore diameter is from about 0.001, 0.01, 0.1, 1, 0.25, 0.5, 0.75, 1, 3, 5, 7, 9, or 10 μm to from about 0.5, 0.75, 1, 3, 5, 7, 9, 10, 15, 20, 30, 50, or 100 μm, Chouinard, col. 72).
Regarding claim 5 as interpreted above, Chouinard, in view of Haldis teaches, an intravascular filter as in Claim 1, wherein the prevalence of pores in the first group is at least four times the prevalence of pores in the second group (fig. 7-8 disclose, at least, one eyelet opening(s) and pore filters which are at least 4 times more abundant, Chouinard, col. 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771